DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/229,044 filed on 12/21/2018. Claims 2-5, 10-12, and 15-24 are withdrawn. Claims 1, 6-9, 13-14, and 25 have been examined. 

Election/Restrictions
Applicant's election with traverse of Group IV in the reply filed on 1/3/2022 is acknowledged.  
The traversal is on the grounds that “if the search and examination of an entire application can be made without serious burden, the Examiner must examine it one the merits. M.P.E.P. §803,” “a Restriction Requirement and Election of Species are optional. M.P.E.P. §806,” and “Applicant should not be required to incur the additional costs associated with the filing of multiple applications in order to obtain protection for the claimed subject matter.” (Remarks at pg. 10). 
This is not found persuasive because, as discussed in the Restriction Requirement, Inventions I-IX are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable. In the instant case, the subcombinations each 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Furthermore, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Claims 2-5, 10-12, and 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a processing resource configured to … read … generate … compare … provide” in claim 14.
“a processing resource configured to … read … generate … determine … issue” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 6-9, 13-14, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A method, comprising:
receiving a number of inputs to a system employing an artificial neural network (ANN), wherein the ANN comprises a number of ANN partitions each having respective weight matrix data and bias data corresponding thereto stored in a memory;
determining an ANN partition to which the number of inputs correspond;
reading, from the memory:
the weight matrix data and bias data corresponding to the determined ANN partition; and
a first cryptographic code corresponding to the determined ANN partition;
generating, using the weight matrix data and bias data read from the memory, a second cryptographic code corresponding to the determined ANN partition;
determining whether the first cryptographic code and the second cryptographic code match; and
responsive to determining a mismatch between the first cryptographic code and the second cryptographic code, issuing an indication of the mismatch to a controller of the system."
This language is vague and indefinite for at least the following reasons:
Intended Use: The language "responsive to determining a mismatch between the first cryptographic code and the second cryptographic code, issuing an indication of the mismatch to a controller of the system" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance (by the system?) (i.e. "determining a mismatch between the first cryptographic code and the second cryptographic code") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method, comprising:
receiving a number of inputs to a system employing an artificial neural network (ANN), wherein the ANN comprises a number of ANN partitions each having respective weight matrix data and bias data corresponding thereto stored in a memory;
determining an ANN partition to which the number of inputs correspond;
reading, from the memory:
the weight matrix data and bias data corresponding to the determined ANN partition; and

generating, using the weight matrix data and bias data read from the memory, a second cryptographic code corresponding to the determined ANN partition;
determining whether the first cryptographic code and the second cryptographic code match; 
determining a mismatch between the first cryptographic code and the second cryptographic code; and 
responsive to determining a mismatch between the first cryptographic code and the second cryptographic code, issuing an indication of the mismatch to a controller of the system."
Claims 6-8 are further rejected as depending on this claim.

Claim 6 recites: "The method of claim 1, wherein the method includes, responsive to receiving an update to weight matrix data and bias data stored in the memory:
replacing the weight matrix data and bias data stored in the memory with updated weight matrix data and bias data;
generating updated cryptographic codes for the respective ANN partitions based on the updated data; and
storing the updated cryptographic codes in the memory."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Inconsistent Terms & Lack of Proper Antecedent Basis: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
“an update to weight matrix data and bias data stored in the memory”
“updated weight matrix data and bias data”
“the updated data”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 1, wherein the method includes
receiving updated weight matrix data and bias data; and
in response to receiving updated weight matrix data and bias data:
replacing the weight matrix data and bias data stored in the memory with the updated weight matrix data and bias data;
weight matrix data and bias data; and
storing the updated cryptographic codes in the memory."
Claims 7-8 are further rejected as depending on this claim.

Claim 7 recites: "The method of claim 6, wherein the method includes authenticating the update prior to replacing the weight matrix data and bias data stored in the memory with the updated data."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is rejected as vague and indefinite for at least the following reasons:
Inconsistent Terms & Lack of Proper Antecedent Basis: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
“the update”
“the updated data”
“an update to weight matrix data and bias data stored in the memory” (cl. 6)
“updated cryptographic codes” (cl. 6)
“updated weight matrix data and bias data” (cl. 6)
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 6, wherein the method includes authenticating the updated weight matrix data and bias data prior to replacing the weight matrix data and bias data stored in the memory with the updated weight matrix data and bias data."
Claim 8 is further rejected as depending on this claim.

Claim 8 recites: "The method of claim 7, wherein the method includes aborting the update responsive to the update failing to be authenticated."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 6-7 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Conflicting Claim Scope: The current claim depends from claims 1 and 6-7. However, the language “aborting the update [responsive to the update failing to be authenticated]” is impermissibly directed to negative claim scope directly contradicting affirmatively recited language of the parent claims (i.e. “replacing the weight matrix data and bias data stored in the memory with updated weight matrix data and bias data; generating updated cryptographic 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 7, wherein the method includes:
receiving updated weight matrix data and bias data; and
in response to receiving updated weight matrix data and bias data:
determining that the updated weight matrix data and bias data cannot be authenticated.


Claim 9 recites: "A method, comprising:
storing, in a memory of a system employing an artificial neural network (ANN), cryptographic codes for respective ANN partitions;
wherein each of the ANN partitions comprises a group of neurons having a set of synaptic weights and biases corresponding thereto;
the cryptographic codes comprise respective digests generated by performing a hash on the set of synaptic weights and biases corresponding to respective ANN partitions;
performing an integrity verification operation on one or more of the ANN partitions by:
reading, from the memory:
the sets of synaptic weights and biases corresponding to the one or more ANN partitions; and
the cryptographic codes corresponding to the one or more ANN partitions;
generating, using the sets of synaptic weights and biases read from the memory, respective verification cryptographic codes corresponding to the one or more ANN partitions, wherein the respective verification cryptographic codes comprise respective verification digests generated by performing the hash on the respective sets of synaptic weights and biases;
comparing the digests corresponding to the one or more ANN partitions with the respective verification digests; and
providing an indication of an integrity verification failure responsive to determining that one or more of the digests is different than a corresponding one of the verification digests."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 6-8 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Inconsistent Terms & Lack of Proper Antecedent Basis: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
“respective digests”
“[the] respective verification digests”
“the digests corresponding to the one or more ANN partitions”
“[the] digests”
“[the] verification digests”
“one or more of the digests”
“a corresponding one of the verification digests”
“respective ANN partitions”
“each of the ANN partitions”
“the ANN partitions”
“one or more of the ANN partitions”
“the one or more ANN partitions”
“a set of synaptic weights and biases”
“the sets of synaptic weights and biases corresponding to the one or more ANN partitions”
“the sets of synaptic weights and biases read from the memory”
“the respective sets of synaptic weights and biases”
“cryptographic codes for respective ANN partitions”
“the cryptographic codes”
“the cryptographic codes corresponding to the one or more ANN partitions”
“respective verification cryptographic codes corresponding to the one or more ANN partitions”
“the respective verification cryptographic codes”
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
"cryptographic codes for respective ANN partitions"
“generated by performing a hash on the set of synaptic weights and biases corresponding to respective ANN partitions”
“generated by performing the hash on the respective sets of synaptic weights and biases”
“determining that one or more of the digests is different than a corresponding one of the verification digests”
In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method, comprising:
storing, in a memory of a system employing an artificial neural network (ANN), cryptographic codes corresponding to ANN partitions;
wherein each of the ANN partitions comprises a group of neurons having a set of synaptic weights and biases corresponding to ANN partitions 
wherein the cryptographic codes comprise [intended to be generated by [an intended performance of ]];
performing an integrity verification operation on one or more of the ANN partitions by:
reading, from the memory:
a set of synaptic weights and biases corresponding to 

a set of synaptic weights and biases read from the memory, [intended to be generated by [an intended performance of a hash on a set of synaptic weights and biases]];
comparing 
providing an indication of an integrity verification failure [intending to respond [to an intended determination ]]."
Claim 13 is further rejected as depending on this claim.

Claim 13 recites: "The method of claim 9, wherein performing the integrity verification operation on the one or more of the ANN partitions comprises a cryptographic method of verifying integrity of synaptic weight data and bias data read from the memory to be evaluated by the system regardless of whether cryptography is used to obscure the synaptic weight data and bias data stored in the memory."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 9 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific 
“synaptic weight data and bias data read from the memory to be evaluated by the system regardless of whether cryptography is used to obscure the synaptic weight data and bias data stored in the memory”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 9, wherein performing the integrity verification operation on [intended to be evaluated by the system regardless of whether cryptography is used [intended to obscure the synaptic weight data and bias data stored in the memory]]."

Claim 14 recites: "An apparatus employing an artificial neural network (ANN), the apparatus comprising:
a memory resource configured to:
sets of synaptic weights and biases corresponding to respective partitions of the ANN;
store cryptographic codes for the respective ANN partitions, wherein the cryptographic codes comprise respective digests generated by performing a hash on the set of synaptic weights and biases corresponding to respective ANN partitions; and
a processing resource configured to, in association with performing an integrity verification operation on one or more of the ANN partitions:
read, from the memory resource:
the sets of synaptic weights and biases corresponding to the one or more ANN partitions; and
the cryptographic codes corresponding to the one or more ANN partitions;
generate, using the sets of synaptic weights and biases read from the memory resource, respective verification cryptographic codes corresponding to the one or more ANN partitions, wherein the respective verification cryptographic codes comprise respective verification digests generated by performing the hash on the respective sets of synaptic weights and biases;
compare the digests corresponding to the one or more ANN partitions with the respective verification digests; and
provide an indication of an integrity verification failure responsive to determining that one or more of the digests is different than a corresponding one of the verification digests."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An apparatus employing an artificial neural network (ANN), the apparatus comprising:
a memory resource configured to:
store a set of synaptic weights and biases corresponding to partitions;
store cryptographic codes [intended for [intended to be generated by [an intended performance of a set of synaptic weights and biases corresponding to ]]]; and
a processing resource configured to, in association with performing an integrity verification operation on 
read, from the memory resource:
a set of synaptic weights and biases corresponding to 

generate, using a set of synaptic weights and biases read from the memory resource, [intended to be generated by [an intended performance of a hash on a set of synaptic weights and biases]];
compare 
provide an indication of an integrity verification failure [intended as a response [to an intended determination ]]."

Claim 25 recites: "An apparatus employing an artificial neural network (ANN), the apparatus comprising:
a memory resource configured to store weight matrix data and bias data corresponding to respective ANN partitions of the ANN; and
a processing resource configured to:
receive a number of inputs;
determine an ANN partition to which the number of inputs correspond;
read, from the memory resource:
the weight matrix data and bias data corresponding to the determined ANN partition; and
a first cryptographic signature corresponding to the determined ANN partition;

determine whether the first cryptographic signature and the second cryptographic signature match; and
responsive to determining a mismatch between the first cryptographic signature and the second cryptographic signature, issue an indication of the mismatch.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 6-9, and 13-14 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An apparatus employing an artificial neural network (ANN), the apparatus comprising:
a memory resource configured to store weight matrix data and bias data corresponding to 
a processing resource configured to:
receive a number of inputs;
determine an ANN partition to which the number of inputs correspond;
read, from the memory resource:
an ANN partition; and

generate, using the weight matrix data and bias data read from the memory, a second cryptographic signature corresponding to the determined ANN partition;
determine whether the first cryptographic signature and the second cryptographic signature match; and
[intending to respond [an intended determination of ], issue an indication of the mismatch].”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 13-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2017/0372201 A1) in view of Lain (US 2019/0265701 A1).

Regarding claim 1, Gupta discloses a method (see e.g. at least Abstract, Fig. 3-8, and related text), comprising:
receiving a number of inputs to a system employing an artificial neural network (ANN) (see e.g. at least Abstract, ¶ 38, 44, Fig. 1-2, illustrating a plurality of Alice parts and a Bob part of the DNN receiving a number of inputs), wherein the ANN comprises a number of ANN partitions each having respective weight matrix data and bias data corresponding thereto stored in a memory (see e.g. at least Abstract, ¶ 15, 56, Fig. 3, and related text, training a deep neural network employing a split neural network comprising a plurality of Alice parts and a Bob part, wherein each Alice part and Bob part comprise nodes with corresponding weights and biases);
determining an ANN partition to which the number of inputs correspond (see e.g. at least ¶ 93-95, Table 3, Fig. 1-2, 5A-5B, and related text, sending a training request message by Alice to Bob in the beginning of a session, wherein the training request message carries information, such as a SHA-2 256 bit checksum, that Bob uses to determine Alice’s identity);
reading, from the memory:
the weight matrix data and bias data corresponding to the determined ANN partition (id., see also e.g. at least ¶ 89, 98-101, downloading encrypted weights and biases for all nodes in the layers of an Alice part of the DNN); and

generating, using the weight matrix data and bias data read from the memory, a second cryptographic code corresponding to the determined ANN partition (id., refreshing initial encrypted weights and biases of the last Alice trained by combining initial weights and biases with subsequent weight and bias updates to produce new encrypted weights and biases);
determining whether the first cryptographic code and the second cryptographic code match (id.., performing a SHA-2 256 bit checksum and determining whether the identity is mismatched); and
determining a mismatch between the first cryptographic code and the second cryptographic code (id.).
Additionally, Lain teaches limitations not expressly disclosed by Gupta
 including namely: responsive to determining a mismatch between a first code and a second code, issuing an indication of the mismatch to a controller of the system (see e.g. at least ¶ 21, 36, Fig. 1, 3, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Gupta by issuing, responsive to determining a mismatch between the first cryptographic code and the second cryptographic code, an indication of the mismatch to a controller of the system as taught by Lain in order to verify whether a suspicious service operates an unauthorized copy of the neural network (Lain: Abstract, ¶ 11).

Regarding claim 6, Modified Gupta teaches that the method includes:
receiving updated weight matrix data and bias data (Gupta: see e.g. at least ¶ 77, 97, 100, Fig. 1-2, and related text); and
in response to receiving updated weight matrix data and bias data:
replacing the weight matrix data and bias data stored in the memory with the updated weight matrix data and bias data (Gupta: id.);
generating updated cryptographic codes for the respective ANN partitions based on the updated weight matrix data and bias data (Gupta: id.); and
storing the updated cryptographic codes in the memory (Gupta: id.).

Regarding claim 7, Modified Gupta teaches that the method includes authenticating the updated weight matrix data and bias data prior to replacing the weight matrix data and bias data stored in the memory with the updated weight matrix data and bias data (Gupta: see e.g. at least ¶ 76-77, 95-100, Fig. 1-2, and related text).

Regarding claim 8, Modified Gupta teaches that the method includes:
receiving updated weight matrix data and bias data (Gupta: see e.g. at least ¶ 76-77, 95-100, Fig. 1-2, and related text); and
in response to receiving updated weight matrix data and bias data:
determining that the updated weight matrix data and bias data cannot be authenticated (Gupta: id.).

claim 9, Gupta discloses a method, comprising:
storing, in a memory of a system employing an artificial neural network (ANN), cryptographic codes corresponding to ANN partitions (see e.g. at least ¶ 15, 56, 98-101, Fig. 1-3, and related text);
wherein each of the ANN partitions comprises a group of neurons having a set of synaptic weights and biases corresponding to ANN partitions (id.);
wherein the cryptographic codes comprise digests [intended to be generated by [an intended performance of a hash on the set of synaptic weights and biases corresponding to ANN partitions]] (id., see also e.g. at least ¶ 7, 95);
performing an integrity verification operation on one or more of the ANN (see e.g. at least ¶ 76-77, 95-100, Fig. 1-2, and related text) partitions by:
reading, from the memory:
 a set of synaptic weights and biases corresponding to one or more ANN partitions (id., see also e.g. at least ¶ 89); and
 cryptographic codes corresponding to one or more ANN partitions (id., including initial encrypted weights and biases of the last trained Alice using a high security standard such as RSA 256);
generating, using a set of synaptic weights and biases read from the memory, verification cryptographic codes corresponding to one or more ANN partitions (id., refreshing initial encrypted weights and biases of the last Alice trained by combining initial weights and biases with subsequent weight and bias updates to produce new encrypted weights and biases), wherein verification cryptographic codes comprise verification digests [intended to be generated by 
comparing digests corresponding to one or more ANN partitions with verification digests (id.., performing a SHA-2 256 bit checksum and determining whether the identity is mismatched).
Additionally, Lain teaches limitations not expressly disclosed by Gupta
 including namely: providing an indication of an integrity verification failure [intending to respond [to an intended determination that one or more digests is different than a verification digest]] (see e.g. at least ¶ 21, 36, Fig. 1, 3, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Gupta by providing an indication of an integrity verification failure [intending to respond [to an intended determination that one or more digests is different than a verification digest]] as taught by Lain in order to verify whether a suspicious service operates an unauthorized copy of the neural network (Lain: Abstract, ¶ 11).

Regarding claim 13, Modified Gupta teaches that performing the integrity verification operation on one or more of the ANN partitions comprises a cryptographic method of verifying integrity of synaptic weight data and bias data read from the memory [intended to be evaluated by the system regardless of whether cryptography is used [intended to obscure the synaptic weight data and bias data stored in the memory]] (Gupta: see e.g. at least ¶ 76-77, 95-100, Fig. 1-2, and related text).

claim 14, Gupta discloses an apparatus employing an artificial neural network (ANN) (see e.g. at least Abstract, Fig. 1, and related text), the apparatus comprising:
a memory resource (e.g. at least memory unit, storage device, ¶ 162, Fig. 1, and related text) configured to:
store a set of synaptic weights and biases corresponding to ANN partitions (see e.g. at least Abstract, ¶ 15, 56, Fig. 3, and related text, training a deep neural network employing a split neural network comprising a plurality of Alice parts and a Bob part, wherein each Alice part and Bob part comprise nodes with corresponding weights and biases);
store cryptographic codes [intended for ANN partitions, wherein the cryptographic codes comprise digests [intended to be generated by [an intended performance of a hash on a set of synaptic weights and biases corresponding to ANN partitions]]] (id., see also e.g. at least ¶ 95-99); and
a processing resource (e.g. at least microprocessor, see e.g. at least ¶ 162, Fig. 1, and related text) configured to, in association with performing an integrity verification operation on ANN partitions (id.):
read, from the memory resource:
 a set of synaptic weights and biases corresponding to one or more ANN partitions (id., see also e.g. at least ¶ 89, 98-101, downloading encrypted weights and biases for all nodes in the layers of an Alice part of the DNN); and

generate, using a set of synaptic weights and biases read from the memory resource, verification cryptographic codes corresponding to one or more ANN partitions, wherein verification cryptographic codes comprise verification digests [intended to be generated by [an intended performance of a hash on a set of synaptic weights and biases]] (id., refreshing initial encrypted weights and biases of the last Alice trained by combining initial weights and biases with subsequent weight and bias updates to produce new encrypted weights and biases); and
compare digests corresponding to one or more ANN partitions with verification digests (id.., performing a SHA-2 256 bit checksum and determining whether the identity is mismatched).
Additionally, Lain teaches limitations not expressly disclosed by Gupta
 including namely: provide an indication of an integrity verification failure [intended as a response [to an intended determination that one or more digests is different than a verification digest]] (see e.g. at least ¶ 21, 36, Fig. 1, 3, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Gupta by providing an indication of an integrity verification failure [intended as a response [to an intended determination that one or more digests is different than a verification digest]] as taught by Lain in order to 

Regarding claim 25, Gupta discloses an apparatus employing an artificial neural network (ANN) (see e.g. at least Abstract, Fig. 1, and related text), the apparatus comprising:
a memory resource configured to store weight matrix data and bias data corresponding to ANN partitions (e.g. at least memory unit, storage device, Abstract, ¶ 15, 56, 162, Fig. 1, 3, and related text); and
a processing resource (e.g. at least microprocessor, id.) configured to:
receive a number of inputs (see e.g. at least Abstract, ¶ 38, 44, Fig. 1-2, illustrating a plurality of Alice parts and a Bob part of the DNN receiving a number of inputs);
determine an ANN partition to which the number of inputs correspond (see e.g. at least ¶ 93-95, Table 3, Fig. 1-2, 5A-5B, and related text, sending a training request message by Alice to Bob in the beginning of a session, wherein the training request message carries information, such as a SHA-2 256 bit checksum, that Bob uses to determine Alice’s identity);
read, from the memory resource:
 weight matrix data and bias data corresponding to an ANN partition (id., see also e.g. at least ¶ 89, 98-101, downloading encrypted weights and biases for all nodes in the layers of an Alice part of the DNN); and

generate, using the weight matrix data and bias data read from the memory, a second cryptographic signature corresponding to the determined ANN partition (id., refreshing initial encrypted weights and biases of the last Alice trained by combining initial weights and biases with subsequent weight and bias updates to produce new encrypted weights and biases); and
determine whether the first cryptographic signature and the second cryptographic signature match (id.., performing a SHA-2 256 bit checksum and determining whether the identity is mismatched).
Additionally, Lain teaches limitations not expressly disclosed by Gupta
 including namely: [intending to respond to [an intended determination of a mismatch between a first signature and a second signature], issue an indication of a mismatch] (see e.g. at least ¶ 21, 36, Fig. 1, 3, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Gupta by [intending to respond to [an intended determination of a mismatch between the first cryptographic signature and the second cryptographic signature], issue an indication of the mismatch] as taught by Lain in order to verify whether a suspicious service operates an unauthorized copy of the neural network (Lain: Abstract, ¶ 11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662